Exhibit 10.5

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 1, 2016 (the
“Effective Date”), among Reis Services, LLC, a Maryland limited liability
company (“LLC” or the “Employer”), and William Sander (“Employee”).  Reis, Inc.,
a Maryland corporation and the owner of all of the limited liability company
interests of LLC (“Reis” and, together with LLC, the “Company”), is a party to
this Agreement for the limited purposes set forth herein.
 
Recitals
 
WHEREAS, Employee is currently employed by the Employer under an Employment
Agreement dated as of July 1, 2013 (the “Prior Agreement”); and
 
WHEREAS, the Employer desires to employ Employee as President and Chief
Operating Officer of LLC, and Employee desires to be employed by the Employer in
such capacity effective as of the Effective Date pursuant to the terms and
conditions set forth below.
 
NOW, THEREFORE, Employee and Employer, in consideration of the mutual
agreements, covenants and conditions contained herein, and for other good and
valuable consideration, hereby agree as follows:
 
1. Basic Employment Provisions.
 
(a) Employment Period.  Subject to the terms and conditions of this Agreement,
(i) the Employer hereby employs Employee, and (ii) Employee agrees to be
employed by the Employer, in each case for a period of three years from the
Effective Date (the “Employment Period”).  The Prior Agreement shall remain in
full force and effect through the Effective Date.
 
(b) Duties.  During the Employment Period, Employee shall serve as the President
and Chief Operating Officer of LLC.  Employee shall report directly to the Chief
Executive Officer of LLC and Employee’s principal place of employment shall be
530 Fifth Avenue, New York, NY (the “Principal Location”).  Subject to the
direction of and reporting to the Chief Executive Officer of LLC, Employee shall
perform all services, acts or things advisable to manage and conduct the
day-to-day operations of LLC, and such other areas consistent with his title as
the Chief Executive Officer of LLC may request, it being understood that
Employee shall not be required to perform any services, acts or things not in
accordance with applicable law or ethical standards or in the best interests of
the shareholders of the LLC or Reis. During the Employment Period, Employee
agrees to perform his duties hereunder faithfully and to the best of his ability
and to devote his full professional working time, attention and energies to the
transaction of the Employer’s business, in each case subject to the terms
hereof.  During the Employment Period, Employee shall not be employed or
otherwise engaged in any other business or enterprise without the written
consent of the Employer.  Notwithstanding any other term hereof, but subject to
the terms and provisions of Sections 8, 9 and 10, nothing contained herein shall
preclude Employee from (i) engaging in charitable activities and community
affairs, (ii) managing his personal and family investments and affairs or (iii)
serving on the boards of a reasonable number of other trade associations and/or
civic or charitable organizations and businesses which do not compete with the
business of the Employer (it being understood that a

 
 
 

--------------------------------------------------------------------------------

 
 
reasonable number would be one public company board and one private company
board), in each case as long as such activities do not materially interfere with
the discharge of his duties and responsibilities under this Section 1(b).
 
(c) Compliance with Company Policies. During the Employment Period, Employee
shall be governed by and be subject to, and Employee hereby agrees to comply
with, all of the Company’s policies applicable to the Company’s employees
generally or to the Company’s employees at Employee’s grade level, including
without limitation, the Company’s Codes of Business Ethics and Conduct, in each
case, as any such policies may be amended from time to time in the Company’s
sole discretion (collectively, the “Policies”).
 
2. Compensation.
 
(a) Salary.  As compensation for the services to be rendered by Employee
hereunder, the Employer is obligated to pay to Employee for each year of the
Employment Period, commencing on the Effective Date, a gross annual base salary
of not less than $355,000 per year (as in effect from time to time after any
increase (but not decrease), the “Gross Annual Base Salary”), payable in
accordance with the payroll practices of the Employer in effect from time to
time (but in all events no less frequently than semi-monthly).  Employee shall
be entitled to such increases (but not decreases) in Gross Annual Base Salary,
if any, as may be determined from time to time by the Compensation Committee of
the Board of Directors (the “Board”) of Reis (the “Compensation
Committee”).  The Compensation Committee shall consider such increases in Gross
Annual Base Salary at least annually, and shall take into account market data,
the consumer price index, and any other factors it deems relevant.
 
(b) Bonus.
 
(i) With respect to the fiscal year that includes the Effective Date and each
other fiscal year that begins during the Employment Period, Employee shall be
eligible to receive in addition to his Gross Annual Base Salary an annual cash
bonus award (or a pro rated portion thereof in the event that the applicable
fiscal year ends following the Employment Period) (the “Annual Bonus”), with a
target bonus opportunity of not less than sixty percent (60%) of the Gross
Annual Base Salary for the applicable fiscal year, based upon the achievement of
target performance goals established by the Compensation Committee (as in effect
from time to time after any increase (but not decrease), the “Target Bonus”) in
its sole discretion, in accordance with the Company’s annual incentive plan as
in effect from time to time. The “Maximum Bonus” for achievement of all
applicable performance goal(s) at maximum performance level shall be at least
one hundred seventy-five percent (175%) of the Target Bonus and the minimum
Annual Bonus opportunity for failing to achieve threshold performance under the
applicable performance goal(s) shall be $0.
 
(ii) The Annual Bonus will be paid in cash to Employee not later than the date
annual bonuses are generally paid to senior executives of the Employer, but in
all events not later than the 15th day of the third month following the end of
Employee’s first taxable year in which the right to payment is no longer subject
to a “substantial risk of forfeiture” (within the meaning of Section 409A of the
Code and any proposed, temporary or final regulation, or any other guidance,
promulgated with respect to Section 409A of the Code by the U.S. Department of
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Treasury or the Internal Revenue Service (“Section 409A”)). In addition, if this
Agreement expires according to its terms (other than as set forth in Section 3),
the Annual Bonus payable to Employee for the pro rated year of such expiration
shall be a lump sum payment equal to the pro rata portion of the Target Bonus
(as in effect on the date of expiration) that Employee would have been eligible
to receive pursuant to this Section 2(b) for the fiscal year in which the
expiration occurs, based upon the percentage of the fiscal year that shall have
elapsed through the date of expiration.  Such lump sum payment shall be payable
within 35 days of such expiration.
 
(c) Benefits.  During the Employment Period, the Company shall provide Employee
(and Employee’s spouse and eligible dependents) with the benefits to which
senior executives of the Company are or become entitled under the terms of any
benefit plans or programs instituted by the Company, as in effect from time to
time (it being understood that the Company may amend or terminate such benefit
plans or programs in accordance with such plans or programs at any time during
the Employment Period).  Employee shall be entitled to (i) any paid time off in
accordance with the relevant Paid Time Off Policy of the Company in effect from
time to time, to be taken at the mutual convenience of Employee and the
Employer, (ii) paid holidays and floater holidays in accordance with the regular
policies and procedures of the Company and (iii) additional time off in the
discretion of the Chief Executive Officer of LLC.  In addition, notwithstanding
anything contained in this Agreement to the contrary, as soon as reasonably
practicable following the Effective Date, the Employer shall (i) ensure that the
term life insurance policy secured on behalf of the Employee pursuant to Section
2(c) of the Prior Agreement shall remain in full force and effect at all times
during the Employment Period; and (ii) pay for, or reimburse the Employee for,
the cost of $25,000 of supplemental life insurance pursuant to the Company’s
group life insurance policy, such insurance to be in effect at all times during
the Employment Period.
 
(d) Equity Awards.
 
(i) Annual Long-Term Incentive Awards.  During the Employment Period, Employee
shall be entitled to receive annual equity and/or long-term incentive awards at
the time such awards are generally made by the Company to senior executives of
the Company. All grants of equity and/or long-term incentive awards made to
Employee will be at the sole discretion of the Company.
 
(ii) Acceleration.  Upon a Change of Control (as defined herein or in the
applicable stock incentive compensation plan), all Employee’s outstanding equity
awards shall vest and become non-forfeitable, with any outstanding stock options
immediately vesting and becoming exercisable for the full remaining term of the
option, the restriction period (including any vesting requirements) on any
restricted stock and restricted stock units held by Employee shall lapse, and
any other vesting requirements or conditions with respect to the foregoing or
other equity-based awards held by Employee shall lapse and be disregarded.
 
(iii) Other Incentive Compensation.  Employee shall be eligible to participate
in any other incentive compensation methods or programs established by the
Company and offered to senior executives of the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 


3. Termination.  Employee’s employment may be terminated prior to the expiration
of the Employment Period under the following conditions, in each case subject to
the terms of Section 4.  In the event any party elects to terminate the
Employment Period, such party shall deliver written notice thereof (other than a
termination pursuant to Section 3(a)) in accordance with the terms of this
Section 3, which written notice shall set forth the provision of this Section 3
under which such termination is effective.  A notice of termination hereunder
may not be retracted or withdrawn by the party delivering the same, without the
consent of the other party hereto.  For purposes of this Section 3, Reis shall
not be considered a party with the right to terminate, or be required to receive
notice of termination by either LLC or Employee.
 
(a) Death.  The Employment Period shall terminate automatically, without notice,
effective upon the death of Employee.
 
(b) Disability.  The Employer may terminate the Employment Period at any time
effective upon not less than 10 days prior written notice to Employee after
Employee has been unable to perform the essential duties of his positions
because of “Disability” (as determined on the basis of medical evidence
satisfactory to the Chief Executive Officer of LLC, in his reasonable
discretion) for a period of (i) 180 consecutive days in any 12-month period or
(ii) 270 days in any 12-month period, subject to reasonable accommodation
provisions of applicable law.
 
(c) Cause.  The Employer may terminate the Employment Period at any time for
Cause, effective upon delivery of prior written notice to Employee.  For the
purposes of this Agreement, “Cause” shall mean Employee’s (i) breach of Section
9, (ii) material breach of any other term or provision of this Agreement which
is not cured by Employee within 20 days of written notice thereof from the
Employer (which notice shall specify that such notice is being delivered for
purposes of this Section 3(c)(ii)), (iii) fraud or dishonesty in the course of
Employee’s employment, (iv) for reasons other than Disability, continued gross
neglect of the duties to be performed by Employee hereunder which results in
material harm to either the Employer or Reis and which is not cured by Employee
within 20 days of written notice thereof from the Employer (which notice shall
specify that such notice is being delivered for purposes of this Section
3(c)(iv)), (v) material violation of any of the Policies that results in
material injury to either the Employer or Reis or (vi) conviction or pleading
guilty or nolo contendere to any felony charge.  Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause pursuant to
clauses (i) through (v) of this Section 3(c) unless and until there shall have
been delivered to Employee a copy of a good faith determination signed by the
Chief Executive Officer of LLC (after reasonable notice to Employee and an
opportunity for Employee, together with counsel of Employee’s choosing, to be
heard before the Chief Executive Officer of LLC not less than 10 days after the
giving of such notice), finding that in the good faith opinion of the Chief
Executive Officer of LLC, Employee conducted himself as set forth above in
clauses (i) through (v) of this Section 3(c) and specifying the particulars of
such conduct in detail.  Notwithstanding anything contained in this Agreement to
the contrary, Employee’s failure to perform his duties or fulfill his
obligations under this Agreement after receiving a notice of termination shall
not constitute proper Cause for purposes of this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 


(d) Change of Control.
 
(i) In the event there is a termination by the Employer without Cause or a
termination by Employee for Good Reason, upon or within the one-year period
following a Change of Control (the “Change of Control Period”), Employee shall
be entitled to payment under Section 4(d).
 
(ii) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following after the Effective Date, whether directly or
indirectly, voluntarily or involuntarily, whether as part of a single
transaction or a series of transactions: (A) individuals who as of the Effective
Date constitute the Board cease, for any reason, to constitute at least a
majority of the Board, unless the election or nomination for election of each
new director was approved by at least two-thirds of the directors then still in
office who were directors as of the Effective Date (either by a specific vote of
such directors or by the approval of Reis’s proxy statement in which each such
individual is named as a nominee for a director without written objection to
such nomination by such directors); provided, however, that no individual
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be approved (solely for
purposes of this Section 3(d)(ii)); or (B) the sale, transfer or other
disposition of all or substantially all of the assets of either Reis or LLC
(other than to a wholly owned direct or indirect subsidiary of either of Reis or
LLC or a benefit plan of either of Reis or LLC); or (C) any person or entity or
group of affiliated persons or entities (other than Employee, Jonathan Garfield,
Lloyd Lynford or a group including any of them) acquiring beneficial ownership
(as that term is used in Rules 13d-3, 13d-5 or 16a-1 under the Securities
Exchange Act of 1934, as amended, whether or not applicable) of 30% or more of
the shares of capital stock or other equity of either of Reis or LLC, having by
the terms thereof voting power to elect the members of the Board (in the case of
Reis only), or, convertible into shares of such capital stock or other equity of
either of Reis or LLC (collectively, “Voting Shares”), as the case may be; or
(D) the stockholders or members of either of Reis or LLC adopting a plan of
liquidation providing for the distribution of all or substantially all of either
of Reis’s or LLC’s assets or approving the dissolution of either of Reis or LLC;
or (E) the merger, consolidation, or reorganization of either of Reis or LLC or
any similar transaction which results in (1) the beneficial owners of the Voting
Shares of either of Reis or LLC immediately prior to such merger, consolidation,
reorganization or transaction beneficially owning, after giving effect to such
merger, consolidation, reorganization or transaction, interests or securities of
the surviving or resulting entity representing 50% or less of the shares of
capital stock or other equity of the surviving or resulting entity having by the
terms thereof voting power to elect the members of the board or directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity or (2) any person or entity or group of affiliated persons
or entities (other than Employee, Jonathan Garfield, Lloyd Lynford or a group
including any of them) owning, after giving effect to such merger,
consolidation, reorganization or transaction, interests or securities of the
surviving or resulting entity, representing 30% or more of the shares of capital
stock or other equity of the surviving or resulting entity having by the terms
thereof voting power to elect the members of the board of directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity.
 
 
- 5 -

--------------------------------------------------------------------------------

 



(e) Good Reason.  Employee may terminate the Employment Period at any time for
Good Reason, effective upon not less than 10 days prior written notice to the
Employer.  For purposes of this Agreement, “Good Reason” means (i) a material
diminution in Employee’s compensation, his duties or responsibilities for the
Employer, or a material demotion of Employee; (ii) either the Employer’s or
Reis’s material breach of this Agreement which is not cured within 20 days of
written notice thereof to the Company (which notice shall specify that such
notice is being delivered for purposes of this Section 3(e)(ii)); or (iii)
Employee’s being required to report to an office to work on a regular basis at a
location outside of a 30-mile radius from the Principal Location.
 
(f) Termination of the Employment Period Other Than for Death, Disability,
Cause, Change of Control or Good Reason.  The Employer may terminate Employee’s
employment at any time, for any or no reason, effective upon not less than 30
days prior written notice.  Employee may terminate his employment, or resign,
from the Employer at any time, for any or no reason, effective upon not less
than 30 days prior written notice.
 
4. Obligations of the Company Upon Termination of the Employment Period.
 
(a) Termination Pursuant to Section 3(a) (Death).  In the event that the
Employment Period terminates pursuant to Section 3(a), no further compensation
shall be paid to Employee following the effective date of termination, provided
that:
 
(i) within 35 days of the effective date of termination, the Employer shall pay
to Employee’s estate or other beneficiary(ies), as applicable, a lump sum cash
payment equal to the sum of (A) Employee’s Gross Annual Base Salary through the
effective date of termination to the extent not theretofore paid, (B) any
accrued vacation pay to the extent not theretofore paid, (C) subject to Section
6, all business expenses which were incurred by Employee prior to or as of the
effective date of termination but not yet reimbursed by the Employer and (D) the
Annual Bonus payable for each year preceding the year during which termination
occurs, to the extent not theretofore paid (the aggregate amounts set forth in
clauses (A), (B), (C) and (D) above, collectively the “Accrued Obligations”);
 
(ii) within 35 days of the effective date of termination, the Employer shall pay
to Employee’s estate or other beneficiary(ies), as applicable, a lump sum cash
payment of a pro rata portion of the Target Bonus (as in effect on the effective
date of termination) that Employee would have been eligible to receive pursuant
to Section 2(b) for the fiscal year in which the effective date of termination
occurs, based upon the percentage of the fiscal year that shall have elapsed
through the effective date of termination (the “Pro Rata Bonus”);
 
(iii) for 9 months following the effective date of termination, the Employer
will reimburse Employee’s spouse and eligible dependents on a monthly basis
(within 30 days of the cost being incurred) for the cost (on a grossed-up basis)
of maintaining health benefits for Employee’s spouse and eligible dependents
under a group health plan of the Employer, provided that (A) Employee’s spouse
and/or legal guardian for Employee’s eligible dependents timely elects the
continuation of group health plan benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and (B) Employee’s spouse and/or legal
guardian for Employee’s eligible dependents makes a monthly payment to the
Employer in an amount equal
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
to the monthly premium payments (both the employee and employer portion)
required to maintain such coverage.  Employee and the Employer acknowledge that
this coverage will count towards the Employer’s and such group health plan’s
obligation to provide Employee’s spouse and eligible dependents with the right
to continuation coverage pursuant to COBRA and that Employee’s spouse and/or
eligible dependents will be able to continue such coverage at their own expense
for the balance of the period provided under COBRA (for the avoidance of doubt,
the foregoing will not cover any short term or long term disability insurance
benefits); and
 
(iv) as of the effective date of termination, all of Employee’s outstanding
equity awards shall vest and become non-forfeitable, with any outstanding stock
options immediately vesting and becoming exercisable (and with all stock options
remaining exercisable for three years following Employee’s termination date (but
no later than the original term)), the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by
Employee shall lapse, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards held by Employee shall
lapse and be disregarded, and such awards shall be settled in accordance with
the terms of the plan and/or the applicable award agreement (all acceleration
pursuant to this paragraph, together, the “Equity Acceleration”).
 
(b) Termination Pursuant to Section 3(b) (Disability).  In the event that the
Employment Period is terminated pursuant to Section 3(b), no further
compensation shall be paid to Employee following the effective date of
termination, provided that:
 
(i) within 35 days of the effective date of termination, the Employer shall pay
to Employee or his legal representative, as applicable, a lump sum cash payment
equal to the Accrued Obligations;
 
(ii) within 35 days of the effective date of termination, the Employer shall pay
to Employee or his legal representative, as applicable, a lump sum cash payment
equal to the Pro Rata Bonus;
 
(iii) for 9 months following the effective date of termination, the Employer
will reimburse Employee on a monthly basis (within 30 days of the cost being
incurred) for the cost (on a grossed-up basis) of maintaining health benefits
for Employee (and Employee’s spouse and eligible dependents) under a group
health plan of the Employer, provided that (A) Employee timely elects the
continuation of group health plan benefits under COBRA and (B) Employee makes a
monthly payment to the Employer in an amount equal to the monthly premium
payments (both the employee and employer portion) required to maintain such
coverage.  Employee and the Employer acknowledge that this coverage will count
towards the Employer’s and such group health plan’s obligation to provide
Employee with the right to continuation coverage pursuant to COBRA and that
Employee will be able to continue such coverage at Employee’s own expense for
the balance of the period provided under COBRA (for the avoidance of doubt, the
foregoing will not cover any short term or long term disability insurance
benefits) (with the exception of the duration, all such reimbursement payments,
gross-ups and related conditions described in this paragraph, the “COBRA
Reimbursement”); and
 
 
- 7 -

--------------------------------------------------------------------------------

 



(iv) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
 
(c) Termination Pursuant to Section 3(c) (Cause).  In the event that the
Employment Period is terminated pursuant to Section 3(c), no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employer shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.
 
(d) Termination Pursuant to Section 3(d) (Change of Control).  In the event that
the Employment Period is terminated during the Change of Control Period (A) by
the Employer for any reason (other than Employee’s death or Disability, or with
Cause) or (B) by Employee for Good Reason, no further compensation shall be paid
to Employee following the effective date of termination, provided that:
 
(i) within 35 days of the effective date of termination, the Employer shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;
 
(ii) within 35 days of the effective date of termination, the Employer shall pay
to Employee a lump sum cash payment equal to the Pro Rata Bonus (as in effect on
the effective date of termination or, if higher, as in effect immediately prior
to any such Change of Control);
 
(iii) within 35 days of the effective date of termination, the Employer shall
pay to Employee a lump sum cash payment equal to 2 multiplied by the Gross
Annual Base Salary (as in effect on the effective date of termination or, if
higher, as in effect immediately prior to any such Change of Control);
 
(iv) for 9 months following the effective date of termination, the Employer will
provide Employee with the COBRA Reimbursement on a monthly basis (within 30 days
of the cost being incurred) (and, in addition, to the extent Employee remains
eligible (provided that Employee may at any time supplement any cost necessary
to allow for continued eligibility as provided under the terms of the applicable
policy), Employee may continue participation in the Company’s long-term
disability plan on the same basis as provided prior to the termination of
Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and
 
(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
 
(e) Termination by Employee Without Good Reason.  In the event that the
Employment Period is terminated by Employee without Good Reason, no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employer shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.
 
(f) Termination by the Employer Without Cause or by Employee for Good
Reason.  In the event that the Employment Period is terminated (other than
during the Change of Control Period) either (A) by the Employer for any reason
(other than Employee’s death or Disability, or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
with Cause) or (B) by Employee for Good Reason, no further compensation shall be
paid to Employee following the effective date of termination, provided that:
 
(i) within 35 days of the effective date of termination, the Employer shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;
 
(ii) within 35 days of the effective date of termination, the Employer shall pay
to Employee a lump sum cash payment equal to the Pro Rata Bonus;
 
(iii) within 35 days of the effective date of termination, the Employer shall
pay to Employee a lump sum cash payment equal to 1.5 multiplied by the Gross
Annual Base Salary (as in effect on the effective date of termination);
 
(iv) for 9 months following the effective date of termination, the Employer will
provide Employee with the COBRA Reimbursement on a monthly basis (within 30 days
of the cost being incurred) (and, in addition, to the extent Employee remains
eligible (provided that Employee may at any time supplement any cost necessary
to allow for continued eligibility as provided under the terms of the applicable
policy), Employee may continue participation in the Company’s long-term
disability plan on the same basis as provided prior to the termination of
Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and
 
(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.
 
(g) Customary Release of Claims.  All payments under this Section 4 shall be
conditioned upon Employee’s, or Employee’s estate or other beneficiary(ies), as
applicable, execution and delivery within 21 days following Reis’s delivery to
Employee for signature of a release (insubstantially the form attached hereto as
Exhibit A) of any claims he may have against Reis or LLC.  Reis shall deliver to
Employee, or Employee’s estate, the release of claims agreement within five
business days of the date of termination of employment.
 
5. Potential Reductions.
 
(a) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Employee (including any
payment or benefit received in connection with a Change of Control or the
termination of Employee’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together the “Total Payments”) would be subject (in whole
or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce Employee’s payments and/or benefits under this Agreement, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
(but in no event to less than zero), in the following order:  (i) any cash
severance amounts derived based upon the Gross Annual Base Salary; (ii) any cash
severance amounts derived based upon the Pro Rata Bonus; (iii) any COBRA
Reimbursement or other reimbursement of health benefits; and (iv) any Equity
Acceleration or other acceleration of

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
outstanding equity awards (the payments and benefits set forth in clauses (i)
through (iv) of this Section 5(a), together, the “Potential Payments”);
provided, however, that the Potential Payments shall only be reduced if (y) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (z) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Employee would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments.
 
(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which Employee shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Employee and selected by the accounting
firm which was, immediately prior to the Change of Control, the Company’s
independent auditor (the “Auditor”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
 
(c) At the time that payments are made under this Agreement, the Company shall
provide Employee with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including, without
limitation, any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement).  If Employee objects
to the Company’s calculations, the Company shall pay to Employee such portion of
the Potential Payments (up to 100% thereof) as Employee determines is necessary
to result in the proper application of this Section 5.  All determinations
required by this Section 5 (or requested by either Employee or the Company in
connection with this Section 5) shall be at the expense of the Company.  The
fact that Employee’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section ‎‎5 shall not of itself limit or
otherwise affect any other rights of Employee under this Agreement.
 
6. Reimbursement of Expenses.  The Employer shall reimburse Employee for any and
all reasonable expenses incurred by him in the performance of his duties
hereunder, subject to the presentment of appropriate vouchers in accordance with
the Employer’s normal policies for expense verification and subject to Section
22.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7. No Mitigation; No Offset.  All amounts paid or due Employee under Section 4
shall be paid without regard to whether Employee has taken or takes actions to
mitigate damages.  Employee shall be under no obligation to seek other
employment.  Accordingly, there shall be no offset against amounts due to
Employee under this Agreement, or otherwise, on account of any remuneration
attributable to any subsequent employment that he may obtain or on account of
any claim that either Reis or LLC may have against him.  The obligations of Reis
and/or LLC to make the payments provided for in this Agreement and otherwise to
perform their respective obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
either of them may have against Employee or others.
 
8. Ownership of Materials.  All records, materials, lists, files, manuals, tapes
and all other written or recorded data and information in whatever form that may
be used by, or made available to Employee in connection with his employment
hereunder (“Materials”) are and shall remain the sole property of Reis or LLC,
as applicable.  As soon as practicable following the voluntary or involuntary
termination of Employee’s employment hereunder, Employee shall return or cause
to be returned to the Company’s Materials in Employee’s possession and/or under
his control.
 
9. Covenant Not to Compete; Covenant Not to Solicit; Confidentiality.  Employee
expressly recognizes and acknowledges that:
 
(a) Reis and LLC have developed and established a valuable and extensive
clientele for their real estate information reporting services.
 
(b) The Company’s business connections and clients have been established and
maintained at great expense and are of great value to Company.
 
(c) Employee has and will become familiar with and possessed of the manner,
method, secrets, and confidential and proprietary information pertaining to the
Company’s business methods and the business requirements and needs of their
clients (collectively, “Confidential Information”).
 
(d) By virtue of this Agreement and predecessor agreements, Employee has and
will become personally acquainted with the clients, business methods, and trade
secrets of the Company.
 
(e) In recognition and in consideration of the foregoing, Employee expressly
covenants and agrees as follows:
 
(i) During the Employment Period and continuing until the Client
Non-Solicitation Termination Date (as defined below), Employee shall not in any
way, directly or indirectly, for himself or on behalf of or in conjunction with
any other person or entity, solicit for the benefit of a Competitive Business
(as defined below), divert, take away, or attempt to take away, any of Reis’s or
LLC’s clients or the business or patronage of any such clients.  For purposes of
applying this provision after the termination or expiration of the Employment
Period, “clients” shall mean any person or entity to whom Reis or LLC provided
its services within six months prior to such effective date of termination or
expiration.
 
 
- 11 -

--------------------------------------------------------------------------------

 



(ii) During the Employment Period and continuing until the Employee
Non-Solicitation Termination Date (as defined below), Employee shall not in any
way, directly or indirectly, for himself or on behalf of or in connection with
any other person or entity, solicit, entice, hire, employ, or endeavor to
employ, any of Reis’s or LLC’s employees.  For purposes of applying this
provision after the termination or expiration of the Employment Period,
“employees” shall mean any person employed by either Reis or LLC within six
months prior to such effective date of termination or expiration.
 
(iii) During the Employment Period and continuing until the Non-Competition
Termination Date (as defined below), Employee shall not, directly or indirectly,
for himself or on behalf of or in connection with any other person or entity:
(i) enter into the employ of or render any services to any person, firm,
corporation or other entity engaged in any Competitive Business; (ii) engage in
any Competitive Business for his own account; or (iii) become associated with or
own an interest in any Competitive Business as an individual, partner,
shareholder, member, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity; provided
that so long as Employee is not otherwise in breach hereof, following his
termination of employment, Employee’s entering into the employ of or rendering
any services to an entity that engages in a Competitive Business that generated
less than 20% of such entity’s aggregate annual gross revenues from such
Competitive Business (calculated as an average of the three most recently
completed fiscal years of such entity immediately prior to Employee’s
commencement of employment by or rendering services to such entity) shall not,
in and of itself, be deemed a breach hereof so long as Employee is not rendering
any services with respect to and has no direct or indirect involvement with such
Competitive Business.  For purposes of this Agreement, “Competitive Business”
means (1) the business of developing data, analysis or forecasts pertaining to
the construction, absorption, occupancy, rents, sales prices, automated
valuation, or automated credit risk analysis for United States commercial
office, industrial, retail, multi-family, hotel or other properties or real
estate markets including, without limitation, hotel properties and (2) each
other business in which Reis or LLC is engaged during the Employment
Period.  For informational purposes only and not for the purpose of construing
or restricting the scope of the term “Competitive Business,” the parties hereto
hereby agree that the following companies and/or their respective affiliates are
currently engaged in a Competitive Business:  Capmark Financial Group Inc.,
CoStar Group Inc. (including Property & Portfolio Research, Inc. and LoopNet,
Inc.), Moody’s KMV, Real Capital Analytics Inc. and CBRE Econometric
Advisors.  Mere passive ownership of stock representing 2% or less of the
capital stock of a publicly held company shall not be deemed to constitute
participation in a Competitive Business.
 
(iv) During the Employment Period and thereafter, Employee shall not divulge to
others or use for his own benefit, or assist others in using such information
for their benefit, any Confidential Information obtained prior to or after the
date hereof from Reis or LLC by virtue of the relationship created hereunder or
otherwise, unless such Confidential Information is or becomes generally
available to the public (other than by reason of Employee’s breach of this
Section 9(e)(iv)) and except in connection with (A) the performance of
Employee’s duties hereunder, (B) enforcement of Employee’s rights under this
Agreement or (C) as required by law.
 
 
- 12 -

--------------------------------------------------------------------------------

 


(v) Employee acknowledges that damages resulting from the breach of the
provisions of this Section 9(e) may be difficult to calculate.  In the event of
a breach or threatened breach by Employee of the provisions of this Section
9(e), the Company shall be entitled to apply to any court of competent
jurisdiction for an injunction against such breach, actual or
threatened.  Notwithstanding the foregoing, Reis and LLC shall at all times
retain their right to recover from Employee, or any other person or entity that
may be held liable, their damages resulting from such breach.
 
(f) For purposes of this Agreement, (i) “Client Non-Solicitation Termination
Date” shall mean the date that is eighteen months after Employee’s employment
ends for any reason, (ii) “Employee Non-Solicitation Termination Date” shall
mean the date that is eighteen months after Employee’s employment ends for any
reason and (iii) “Non-Competition Termination Date” shall mean the date that is
one year after Employee’s employment ends for any reason.
 
(g) Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)),
Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law.  Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Employee files a
lawsuit or other action alleging retaliation by Employer for reporting a
suspected violation of law, Employee may disclose the trade secret to his
attorney and use the trade secret in the court proceeding or other action, if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.  This paragraph will
govern to the extent it may conflict with any other provision of this Agreement.
 
10. Proprietary Rights.
 
(a) For purposes of this Agreement, “Works” shall mean intellectual property and
proprietary rights, including without limitation, ideas, designs, concepts,
techniques, inventions, discoveries and works of authorship, whether or not
patentable or protectable by copyright or as a mask work, and whether or not
reduced to practice, including, without limitation, devices, processes, trade
secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know how related thereto.
 
(b) Employee hereby agrees that all Works made, conceived, developed or reduced
to practice, in whole or in part, solely by Employee or jointly with others,
either during or after his term of employment with the Employer, if such Works
are (i) made through the use of any of the Confidential Information or any
Reis’s or LLC’s equipment, facilities, supplies or time, or (ii) result from any
work performed by Employee for the Employer, or (iii) relate to Reis’s or LLC’s
present or prospective business and/or activities, or (iv) Reis’s or LLC’s
actual or demonstrably anticipated research and development during such term of
engagement, shall belong exclusively to Reis or LLC, as applicable, and shall be
deemed part of the Confidential Information for
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
purposes of this Agreement whether or not fixed in a tangible medium of
expression.  Without limiting the forgoing, Employee agrees that all such Works
shall be deemed to be “works made for hire” under the U.S. Copyright Act of
1976, as amended, and that Reis and/or LLC shall be deemed the author and owner
thereof, provided that in the event and to the extent such Works are determined
not to constitute “works made for hire” as a matter of law, Employee hereby
irrevocably assigns and transfers to Reis and/or LLC the entire right, title and
interest, domestic and foreign, of Employee in and to such Works.  Reis and/or
LLC shall have the right to obtain and to hold in their own names, copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof.  Employee agrees to give Reis
and/or LLC, and any person designated by them, any assistance Reis and/or LLC
deem necessary or appropriate to perfect the rights defined in this Section 10.
 
(c) Employee will promptly disclose in writing (which may be by e-mail) to the
Chief Executive Officer of LLC or its designee, every Work made, conceived,
developed or reduced to practice, in whole or in part, solely by Employee or
jointly with others, in connection with the business of Reis or LLC either (i)
during the term of his employment with the Employer, whether or not Employee
believes the Work to have been made, conceived, developed or reduced to practice
within the course and scope of his employment, or (ii) after the termination of
employment, if such Work is made through the use of Confidential Information or
any equipment, facilities, supplies or time of Reis or LLC, or results from any
work performed by Employee for Reis or LLC.
 
(d) Employee agrees to (i) keep and maintain adequate and current records (in
the form of notes, drawings, software, object code, source code, manuals, plans,
research, specifications, designs, documentation, data, processes, procedures,
discoveries, models or in other appropriate forms) of all Works, which records
shall be available at all times to the Reis and LLC and shall remain the sole
property of Reis and/or LLC; and (ii) assist Reis and LLC, both during and
subsequent to his employment with the Employer, in obtaining and enforcing for
Reis’s and/or LLC’s own benefit patents, copyrights, mask work rights, trade
secret rights and other legal protections in any and all countries for any and
all Works made by Employee (in whole or in part), the rights to which belong to
or have been assigned to Reis and LLC pursuant to this Agreement. Upon request,
Employee will execute all applications, assignments, instruments and papers and
perform all acts that Reis or LLC or its counsel may deem necessary or desirable
to obtain or enforce any and all such patents, copyrights, mask work rights,
trade secret rights and other legal protections in such Works and otherwise to
protect the interests of Reis and/or LLC therein. Reis and LLC jointly and
severally agree to bear all expenses which they cause to be incurred by Employee
in assigning, obtaining, maintaining and enforcing said patents, copyrights,
trade secret rights, mask work rights and other legal protections in accordance
with this Agreement.
 
(e) Employee understands that utilization of the Works is in the sole discretion
of Reis and LLC, and that neither Reis nor LLC is obligated to develop, market
or otherwise use any device or product.
 
11. Breach of Certain Provisions.
 
 
- 14 -

--------------------------------------------------------------------------------

 


(a) If Employee commits a breach, or threatens to commit a breach, of any of the
provisions of Section 9 or 10, the Company shall have the right and remedy: (i)
to have the provisions of this Agreement specifically enforced (without posting
bond) by any court having equity jurisdiction, including, without limitation,
the right to an entry against Employee of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such provisions, it being
acknowledged and agreed by Employee that any such breach or threatened breach
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company; (ii) to have any court of competent
jurisdiction require Employee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by Employee as the result of any
transaction constituting a breach of any of the provisions of Section 9 or 10
and Employee hereby agrees to comply with any order by such court to account for
and pay over such Benefits to the Company; and (iii) to immediately terminate
this Agreement for Cause pursuant to Section 3(c).
 
(b) Each of the rights and remedies enumerated in this Section 11 shall be
independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or equity.
 
12. Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of all other parties (except
that Employee’s rights to payments hereunder may be transferred by will or the
laws of descent or distribution without any such prior written consent).  Each
of Reis and LLC will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) or purchaser of all or
substantially all of the business and/or assets of such entity to expressly
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that such entity would be required to perform it if no such
succession had taken place.  Failure of Reis or LLC to obtain and deliver to
Employee such assumption and agreement prior to (but effective only upon) such
succession shall be a breach of this Agreement, except that for purposes of
implementing the foregoing, the date on which any such succession or purchase
becomes effective shall be deemed the date of termination.  As used in this
Agreement, “Reis” and “LLC” shall mean each such entity as hereinbefore defined
and any successors and/or assigns to its business and/or all or substantially
all of its assets.  In the event of Employee’s death while any payment, benefit
or entitlement is due to Employee hereunder, such payment, benefit or
entitlement shall be paid or provided to Employee’s designated beneficiaries, or
if there are no such beneficiaries, to Employee’s estate.
 
13. Representations.  Employee represents and warrants to Reis and LLC that (a)
the execution, delivery, and performance of this Agreement by Employee does not,
with or without the giving of notice or the passage of time, or both, conflict
with, result in a default, right to accelerate, or loss of rights under any
provision of any agreement of understanding to which Employee is a party or by
which Employee may be bound or affected and (b) this Agreement is the legal,
valid and binding obligation of Employee, enforceable against him in accordance
with
 
 
- 15 -

--------------------------------------------------------------------------------

 


its terms (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability affecting the rights of creditors).  Each
of Reis and LLC represents and warrants to Employee that the execution,
delivery, and performance of this Agreement by Reis and LLC does not, with or
without the giving of notice or the passage of time, or both, conflict with,
result in a default, right to accelerate, or loss of rights under any provision
of any agreement or understanding to which either of Reis or LLC, or, to the
best knowledge of each of Reis and LLC, any of Reis’s or LLC’s affiliates is a
party or by which either Reis or LLC, or, to the best knowledge of each of Reis
and LLC, any of Reis’s or LLC’s affiliates may be bound or affected.  Each of
Reis and LLC further represents and warrants to Employee that (i) it has full
power and authority to enter into and perform its obligations under this
Agreement, (ii) the execution and delivery of this Agreement by such entity has
been duly authorized by all necessary corporate or limited liability company
actions, as applicable, and (iii) this Agreement is the legal, valid and binding
obligation of each of Reis and LLC, enforceable against it in accordance with
its terms (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability affecting the rights of creditors).
 
14. Survival.  The obligations of Employee and the Company under this Agreement
which by their nature may require either partial or total performance after the
expiration of the Employment Period (including without limitation those under
Sections 2(c), 4, 9, 10, 15, 24 and 26) will survive any termination or
expiration of this Agreement.
 
15. Indemnification; Insurance.
 
(a) To the fullest extent authorized by applicable law, the Company shall
indemnify and hold harmless Employee from and against any and all claims,
liabilities, judgments, fines, penalties, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) reasonably incurred by
Employee in connection with any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that Employee was or is a director, officer, manager or employee of
either Reis or LLC, whether the basis of such proceeding is alleged action or
inaction in an official capacity as a director, officer, manager or employee
while serving as a director, officer, manager or employee.  The right to
indemnification hereunder shall include the right to be paid by the Company the
expenses (including reasonable attorneys’ fees and expenses) incurred in
defending any such proceeding in advance of its final disposition; provided,
however, that such advance shall be made to Employee only upon delivery to the
Company of an undertaking by Employee to repay all amounts so advanced if it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal that Employee is not entitled to indemnification and to
such advancement under this Section 15 or otherwise.  For avoidance of doubt,
the rights of Employee under this Section 15 shall survive the termination or
expiration of this Agreement.
 
(b) The Company shall pay all legal fees and related expenses (including,
without limitation, the costs of experts, evidence and counsel) reasonably
incurred by Employee as they become due as a result of (i) the termination of
Employee’s employment (including, without limitation, all such fees and
expenses, if any, incurred in contesting or disputing any such termination of
employment), (ii) Employee’s seeking to obtain or enforce any right or benefit
 

-  -
 
- 16 -

--------------------------------------------------------------------------------

 
 
provided by this Agreement or by any other plan or arrangement maintained by the
Company under which Employee is or may be entitled to receive benefits, (iii)
Employee’s hearing before the Chief Executive Officer of LLC as contemplated in
Section 3(c) or (iv) any action taken by the Company against Employee.  The
Company’s obligations under this paragraph shall apply without regard to the
outcome of any such contest or dispute.  Notwithstanding the foregoing, the
Employee shall be required to reimburse the Company (without interest) for any
payments made to the Employee under this Section 15(b) if (i) the contest or
dispute related to a payment, act or omission that occurred prior to a Change of
Control and (ii) after a final nonappealable judgment the Employee has not
prevailed in any material respect with respect to such contest or dispute.
 
(c) Reis shall continue to maintain Employee as a named beneficiary under any
liability insurance policies maintained for directors and/or officers of Reis
and its subsidiaries for so long as Employee shall remain an officer of either
Reis or LLC.  In addition, Employee shall become, and continue as, a named
beneficiary under any liability insurance policies maintained by Reis or LLC
after a Change of Control for persons who were directors or officers prior to a
Change of Control to the extent they provide coverage for events prior to the
Change of Control.  The Company agrees to maintain the coverages referred to
above unless, in each case, any modification in indemnification and insurance
coverage applies uniformly to all officers and directors of the Reis and LLC, as
the case may be.
 
16. Captions.  The captions, headings and arrangements used in this Agreement
are for convenience only and do not in any way affect, limit, or amplify the
provisions hereof.
 
17. Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be deemed delivered when actually received or, if mailed,
whether or not actually received, five days after deposited in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
addressed to the party to whom notice is being given at the following address or
at such other address as such party may designate by notice (except that notice
of a change of address shall be effective only upon receipt):
 
 
To the Company:
Reis, Inc.

 
530 Fifth Avenue, 5th Floor

 
New York, NY 10036

 
Attention:  Chief Executive Officer

 
 
To the Employee:
The most recent address of Employee set forth in the personnel records of the
Employer.

 
 
with a copy to:
Mark R. Carta

 
Carta McAlister & Moore LLC

 
1120 Old Post Road

 
Darien, CT 06820



18.  Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.  Any such invalid, illegal or
unenforceable provision shall be replaced by other provisions which are
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
as similar as possible in terms to such invalid, illegal or otherwise
unenforceable provisions but are valid and enforceable (but without expanding
the time period or the scope of any restriction in Section 9).
 
19. Entire Agreement; Amendments.  This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof (including, without limitation, the Prior Agreement, which is superseded
as of the Effective Date (for avoidance of doubt, without limiting or otherwise
affecting the validity of any transactions previously consummated pursuant
thereto, including without limitation the grant of the Initial Units (as defined
in the Prior Agreement) or any other incentive awards to Employee)).  This
Agreement may be amended only by an instrument in writing duly executed by an
officer of Reis, by an officer of LLC and by Employee.  In the event of a
conflict between any provision of this Agreement and any other provision of any
plan, program, policy, arrangement or other agreement of the Company, the
provisions of this Agreement, to the extent more favorable to Employee, shall
apply.
 
20. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement, with the same effect as if the signatures
upon such counterparts were upon the same instrument.
 
21. Governing Law.  This Agreement shall be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to Employee in his capacity as an officer, director, manager or employee of
either Reis or LLC shall be governed by Maryland law).  The parties agree that
the state and federal courts located in the County and State of New York shall
have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.
 
22. Compliance With Section 409A.
 
(a) The parties intend that any amounts payable under this Agreement, and the
Company’s and Employee’s exercise of authority or discretion hereunder comply
with the provisions of Section 409A so as not to subject Employee to the payment
of the additional tax, interest and any tax penalty which may be imposed under
Section 409A.  The Company shall administer this Agreement in compliance with
Section 409A.  In furtherance thereof, to the extent that any provision hereof
would result in Employee being subject to payment of the additional tax,
interest and tax penalty under Section 409A, the parties agree to amend this
Agreement if permitted under Section 409A in a manner which does not impose any
additional taxes, interests or penalties on Employee in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Agreement to any party, and thereafter the parties will interpret its provisions
in a manner that complies with Section 409A.
 
(b) Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company consistent with Section
409A) at the time of Employee’s separation from service and if any portion of
the payments or benefits to be received by Employee upon separation from service
would be considered deferred compensation under Section 409A and cannot be paid
or provided to Employee without his incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
(the “Delayed Payments”) and benefits that would otherwise be provided pursuant
to this Agreement (the “Delayed Benefits”), in each case, during the six-month
period immediately following Employee’s separation from service (such period,
the “Delay Period”) will instead be paid or made available on the earlier of (i)
the first day of the seventh month following the date of Employee’s separation
from service and (ii) Employee’s death (the applicable date, the “Permissible
Payment Date”).  The Company will also reimburse Employee for the after-tax cost
incurred by Employee in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”), with any gross-up payment being paid to Employee
promptly but in no event later than the end of Employee’s taxable year
immediately following the year in which this gross-up payment is due.
 
(c) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit constitutes “deferred compensation” under Section 409A or is
required to be included in Employee’s gross income for federal income tax
purposes, such expenses (including expenses associated with in-kind benefits)
shall be reimbursed by the Company no later than December 31st of the year
following the year in which Employee incurs the related expenses.  In no event
shall the reimbursements or in-kind benefits to be provided by the Company in
one taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Employee’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.
 
(d) Each payment under this Agreement is intended to be a “separate payment” and
not of a series of payments for purposes of Section 409A.
 
(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and notwithstanding anything contained herein the
contrary, the date on which such separation from service takes place shall be
the termination date.
 
(f)           Whenever a payment under this Agreement specifies a payment
period, the actual date of payment within such specified period shall be within
the sole discretion of Employer, and Employee shall have no right (directly or
indirectly) to determine the year in which such payment is made.  In the event a
payment period straddles two consecutive calendar years, the payment shall be
made in the later of such calendar years.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(g)           The payment of any compensation or benefit that is subject to the
requirements of Section 409A may not be accelerated except to the extent
permitted by Section 409A.
 
23. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
of this Agreement to be effective must be in writing specifically referencing
the provision being waived and signed by the party against whom the waiver is
being enforced.
 
24. Grantor Trust.  If Employee’s employment terminates pursuant to Section
3(d), then the Company shall deposit any and all cash amounts payable or shares
(or cash proceeds thereof) deliverable to Employee under Section 4(d) (including
any amount due if a Delayed Payment would result in the payment being made after
any such Change of Control, as well as any estimated Delayed Payments and
estimated Additional Delayed Payments) into an irrevocable grantor trust
established pursuant to a trust agreement approved by the Board in good faith
(the “Grantor Trust”) not later than the 10th business day following Employee’s
termination date.  From and after such time until the payment of all amounts
from the Grantor Trust, the Company shall deposit additional amounts into the
Grantor Trust on a monthly basis equal to the interest accrued on the cash
amounts contained therein (including the interest paid previously) at the United
States five-year treasury rate, and the amounts and property held in the Grantor
Trust shall be paid/delivered to Employee in accordance with the terms of the
Grantor Trust on the payment/delivery dates specified in Section 4(d) or, if
required by Section 22, on the Permissible Payment Date.
 
25. Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as may
be required to be withheld pursuant to any applicable law or regulation.
 
26. Cooperation. During and subsequent to expiration of the term of this
Agreement, Employee will cooperate with the Company, and furnish any and all
complete and truthful information, testimony or affidavits in connection with
any matter that arose during Employee’s employment, that in any way relates to
the business or operations of the Company or any of their parents or subsidiary
corporations or affiliates, or of which Employee may have any knowledge or
involvement; and will consult with and provide information to the Company and
their representatives concerning such matters. Subsequent to the term of this
Agreement, the parties will make their best efforts to have such cooperation
performed at reasonable times and places and in a manner as not to unreasonably
interfere with any other employment in which Employee may then be engaged. If
the Company requires Employee to travel outside the metropolitan area in the
United States where Employee then resides to provide any testimony or otherwise
provide any such assistance, then the Company will reimburse Employee for any
reasonable, ordinary, and necessary travel and lodging expenses incurred by
Employee to do so provided Employee submits all documentation required under the
Company’s standard travel expense reimbursement policies and as otherwise may be
required to satisfy any requirements under applicable tax laws for the Company
to deduct those expenses. Nothing in this Agreement shall be construed or
interpreted as requiring Employee to provide any testimony, sworn statement,
declaration or affidavit that is not complete and truthful.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
27. Acknowledgement and Interpretation. Employee acknowledges and agrees that
(i) he has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the restrictive covenants set forth in Section 9 are
reasonable in geographical and temporal scope and in all other respects. If any
of the rights or restrictions contained or provided for in this Agreement shall
be deemed by a court of competent jurisdiction to be unenforceable by reason of
the extent, duration or geographical scope, the parties agree that the court
shall reduce such extent, duration, geographical scope and enforce this
Agreement in its reduced form for all purposes in the manner contemplated hereby
to the maximum extent enforceable by law. Should any of the provisions of this
Agreement require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that any
provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agents prepared the same, it being agreed
that both parties and their respective agents have participated in the
preparation of this Agreement.
 
[signature page to follow]
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date(s) written below, but effective as of the Effective Date set forth
above.
 
 

  REIS SERVICES, LLC              By: /s/ Lloyd Lynford       Name: Lloyd
Lynford       Title: Chief Executive Officer       Date: June 17, 2016  

 

  /s/ William Sander     William Sander     Date:  June 17, 2016  

 
 

 
(for the limited purposes set forth herein)
    REIS, INC.              By: /s/ Lloyd Lynford       Name: Lloyd Lynford    
  Title: Chief Executive Officer       Date: June 17, 2016  

 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MUTUAL RELEASE OF CLAIMS
 
This Mutual Release of Claims (this “Agreement”) is made and entered into among
William Sander (the “Employee”), Reis, Inc., a Maryland corporation (“Reis”) and
Reis Services, LLC, a Maryland limited liability company and wholly-owned
subsidiary of Reis (“Reis Services”, and collectively with Reis, the
“Company”).  Reis and Reis Services are executing this Agreement on behalf of
their respective divisions, subsidiaries and affiliates and each of their
predecessors, successors and assigns.
 
WHEREAS, the Employee’s employment pursuant to the Employment Agreement between
the Employee and the Company, effective as of July 1, 2016 (the “Employment
Agreement”), terminated effective ______________________ (the “Termination
Date”); and
 
WHEREAS, in connection with such termination of employment and pursuant to the
Employment Agreement, the Employee and the Company have agreed to execute this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Employee and the Company (collectively, the “Parties” and each, a
“Party”) agree as follows:
 
1. Termination of Employment:  The Employee’s employment with the Company, and
any subsidiaries of the Company, terminated on the Termination
Date.  Notwithstanding anything herein to the contrary, the Company warrants
that the Employee’s (a) prior service as an employee and/or officer of the
Company and any subsidiaries or affiliates of the Company and (b) prior and
future service as a manager and/or director of the Company and any subsidiaries
or affiliates of the Company, will be covered by the Company’s indemnities and
insurance, as set forth in the Employment Agreement.
 
2. Releases:
 
(a) Employee Claims:
 
(i) In consideration for the Company’s commitment to provide the severance
benefits contemplated by Section 4(f) of the Employment Agreement, the Employee
releases and discharges the Company, any parent, divisions, subsidiaries and
affiliates and their current and former owners, managers, officers, directors,
shareholders, agents and employees (whether acting as representatives of the
Company or in their individual capacities), and each of their predecessors,
successors, and assigns (the “Company Released Parties”), from any and all
claims and causes of action (except for the commitments set forth in this
Agreement and the obligations under the Employment Agreement which by their
nature may require either partial or total performance after the expiration of
the Employment Agreement (including, without limitation, those under Sections
2(c), 4, 5, 15 and 24 of the Employment Agreement)) arising out of or related to
the Employee’s employment or separation from employment, including, but not
limited to, the General Claims (as defined below), that the Employee, his heirs,
executors, administrators, successors, and assigns now have, ever had or may
hereafter have, whether known or unknown, suspected or unsuspected, up to and
including the date of this Agreement;
 
Exhibit A
 
1

--------------------------------------------------------------------------------

 
 
provided that such claims or causes of action shall be released and discharged
by the Employee only to the extent that they arose solely in the Employee’s
capacity as an employee of the Company or any subsidiaries or affiliates of the
Company (and, for the avoidance of doubt, in no event shall any claim or cause
of action be released or discharged by the Employee that arose in connection
with the Employee’s role as a director, manager and/or shareholder of the
Company or any subsidiaries or affiliates of the Company) (collectively,
“Employee Claims”).
 
(ii) For purposes of this Agreement, “General Claims” means any claims for back
wages, bonuses, severance pay, vacation pay, holiday pay, or any other pay or
benefits including, but not limited to, benefits under the Employee Retirement
Income Security Act of 1974 (except for vested benefits, which are not affected
by this Agreement), sexual or other harassment, or discrimination or retaliation
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, citizenship status, pregnancy, medical condition or
disability (as defined by the Americans with Disabilities Act, or any other
state or local law), age, or any other unlawful discrimination or retaliation
(under the Americans with Disabilities Act, Age Discrimination in Employment
Act, 29 USC § 621 et. seq., as amended by the Older Workers Benefit Protection
Act of 1990 (the “ADEA”), Title VII of the Civil Rights Act of 1964, as amended,
the New York State Human Rights Law, the New York Labor Law, § 1 et. seq.,
Article 1, Section 11 of the New York State Constitution, the New York City
Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., and the New York Civil
Rights Law, Civ. R. L. § 40-c, subd. 2 or any other federal, state or local
laws), tort, breach of implied or express contract, breach of promises,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy or wrongful or constructive
discharge, and for attorneys’ fees, costs, disbursements or the like.
 
(iii) The release of Employee Claims made by the Employee in this Agreement does
not apply to Employee Claims that arise after the date this Agreement is
executed, nor is it intended to waive or release an Employee Claim under the
Older Workers Benefit Protection Act that challenges the validity of the release
of any ADEA Employee Claim.  To the extent they are actually known to him as of
the date of this Agreement, the Employee certifies that, as of the date of this
Agreement, he has reported all accidents, injuries or illnesses relating to or
arising from his employment with the Company.
 
(b) Company Claims:  In consideration for the Employee’s commitment to the
various arrangements described herein, the Company, for itself and on behalf of
each Company Released Party, releases and discharges the Employee and his heirs,
executors, administrators, successors and assigns from any and all claims and
causes of action (except for the commitments set forth in this Agreement and the
obligations under the Employment Agreement which by their nature may require
either partial or total performance after the expiration of the Employment
Agreement (including, without limitation, those under Sections 9, 10, 11 and 26
of the Employment Agreement)) arising out of or related to the Employee’s
service or separation from service (including, but not limited to, the
Employee’s service as an employee, officer, director and/or manager of the
Company or any subsidiaries or affiliates of the Company) or the Employee’s role
as a shareholder of the Company or any subsidiaries or affiliates of the
Company, including, but not limited to, any claims relating to the General
Claims, that any Company Released Party now has, ever had or may hereafter have,
whether known or unknown, suspected or unsuspected, up to and including the date
of this Agreement (collectively,
 
Exhibit A
 
2

--------------------------------------------------------------------------------

 
 
“Company Claims”).  The release of Company Claims made by Company Released
Parties does not apply to Company Claims that arise after the date this
Agreement is executed.
 
3. No Filings:
 
(a) The Employee further agrees, represents, warrants, promises and covenants
that neither he, nor any person, organization, or other entity acting on his
behalf, has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against any Company Released Party
with any federal, state or local court or any administrative, regulatory or
arbitration agency or body, involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are subject of this
Agreement (other than an action (i) to enforce the terms hereof or the
applicable terms of the Employment Agreement or (ii) the subject matter of which
does not constitute an Employee Claim).  The Employee further agrees that he
will not personally recover monies for filing any charge or complaint against
any of the Company Released Parties with any federal, state or local agency
regarding his employment with or separation from the Company in the future
(other than an action (A) to enforce the terms hereof or the applicable terms of
the Employment Agreement or (B) the subject matter of which does not constitute
an Employee Claim).
 
(b) The Company, on its behalf and on behalf of all Company Released Parties,
further agrees, represents, warrants, promises and covenants that no Company
Released Party, nor any person, organization, or other entity acting on his, her
or its behalf, has filed or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against the Employee with any
federal, state or local court or any administrative, regulatory or arbitration
agency or body, involving any matter occurring in the past up to the date of
this Agreement, or involving or based upon any claims, demands, causes of
action, obligations, damages or liabilities which are subject of this Agreement
(other than an action (i) to enforce the terms hereof or the applicable terms of
the Employment Agreement or (ii) the subject matter of which does not constitute
a Company Claim).
 
4. No Admission of Liability:  Neither this Agreement, nor anything contained
herein, shall be construed as an admission or concession by the Company or the
Employee that it or he has in any respect violated or abridged any federal,
state or local law or any right or obligation that it or he may owe or may have
owed to the other Party or engaged in any wrongdoing or illegal or actionable
acts or omissions.  No final findings or final judgments have been made and
neither Party purports, or will claim, to be a prevailing party, to any degree
or extent, nor will this Agreement or its terms be admissible in any proceeding
other than a proceeding for enforcement or breach of the terms contained herein.
 
5. Statements:
 
(a) The Company and the Employee agree that in consideration of the other
commitments in this Agreement, and except as shall be required by law, (i)
except to the extent necessary to enforce this Agreement or the applicable
portions of the Employment Agreement, each Party shall keep confidential and not
disclose orally or in writing directly or indirectly to
 
Exhibit A
 
3

--------------------------------------------------------------------------------

 
 
any person (except such Party’s family members, attorneys, accountants and other
agents or advisors), any and all information concerning any facts, claims or
assertions relating or referring to any experiences of the Employee or treatment
the Employee received by or on behalf of the Company through the date of this
Agreement (in each case, solely in respect of the Employee’s capacity as an
employee of the Company or any subsidiaries or affiliates of the Company), which
experiences or treatment could have provided a factual or legal basis for (A) a
Company Claim or (B) an Employee Claim, as respectively applicable, in any
action or proceeding before any court or administrative or arbitral body, and
(ii) the Company and the Employee shall not make, either directly or by or
through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning the other Party, or make or
solicit any comments, statements, or the like to the media or to others that are
derogatory or detrimental to the good name or business reputation of the other
Party; provided that this Section 5(a) shall not restrict in any manner or to
any degree, the Employee in his capacity or in connection in any respect with
his role as a director, manager and/or shareholder of the Company or any
subsidiary or affiliate of the Company.
 
(b) Consistent with applicable law, the Company shall afford the Employee the
right and a reasonable amount of time to review and comment on any public
filings and statements that will include a reference to the Employee, and the
Company shall, consistent with applicable legal requirements, make any revisions
to such references reasonably requested by the Employee.
 
6. Property and Computer Access:  The Employee represents and warrants that,
except as specified below, he has returned, or will return on or prior to the
Termination Date, to the Company all property in his possession, including, but
not limited to, keys, building and Company identification and access cards and
credit cards, files, records, publications, address lists, computers, files,
software and other business equipment or information belonging to or relating to
the Company or the Company’s business.  All fixtures, property and equipment
located in the Employee’s current office are and shall remain the sole property
of the Employee.
 
7. Entire Agreement and Severability:  The parties hereto agree that this
Agreement may not be modified, altered or changed except by a written agreement
signed by the Parties and evidencing an intent to modify this Agreement.  Except
for the Parties’ continuing obligations under the applicable portions of the
Employment Agreement, the Parties acknowledge that this Agreement constitutes
the entire agreement between them regarding the subjects addressed herein,
superseding all prior written and oral agreements.  If any provision of this
Agreement is held to be invalid, the remaining provisions shall remain in full
force and effect.
 
8. Voluntary Execution:  The Employee acknowledges that he has carefully read
this Agreement and understands all of its terms including the full and final
release of Employee Claims set forth herein (subject to Section 15 hereof).  The
Employee further acknowledges that he has voluntarily entered into this
Agreement; that he has not relied upon any representation or statement, written
or oral, not set forth in this Agreement; that the only consideration for
signing this Agreement is as set forth herein and in the Employment Agreement;
that adequate consideration has been received for executing this Agreement and
that this document gives him the opportunity and encourages him to have this
Agreement reviewed by his attorney and/or tax advisor prior to execution.  The
Employee also acknowledges that he has been afforded up to 21
 
Exhibit A
 
4

--------------------------------------------------------------------------------

 
 
days to consider the release provision contained herein (the “Consideration
Period”) and that he has seven days after signing this Agreement to revoke it in
writing (the “Rescission Period”).  If the Employee signs this Agreement prior
to the conclusion of the Consideration Period, the balance of the Consideration
Period will be considered waived.  Such revocation must be actually received by
the Company within the time period specified in order to be
effective.  Accordingly, this Agreement will not be effective or enforceable and
no payments required under this Agreement shall be made until the expiration of
the Rescission Period, unless otherwise previously scheduled in the normal
course of business. This Agreement becomes effective on the 8th day after it is
signed by the Employee and is not rescinded (the “Effective Date”), unless the
last day of the Rescission Period falls on a Saturday, Sunday or federal
holiday.  If the last day of the Consideration Period and/or Rescission Period
falls on a Saturday, Sunday or federal holiday, the last day of the applicable
period shall be the next business day following the weekend or holiday, and the
Effective Date shall be the day following the last day of the Rescission Period.
 
9. Survival:  The covenants, representations and acknowledgments made by both
Parties in this Agreement shall survive the execution of the Agreement, and this
Agreement shall inure to the benefit of each Party, and the successors and
assigns of each Party.
 
10. Successors; Binding Agreement:
 
(a) This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of either Reis or Reis Services to expressly assume and
agree in writing to perform this Agreement and the applicable portions of the
Employment Agreement in the same manner and to the same extent that Reis or Reis
Services, as applicable, would be required to perform them if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to (but effective only upon) such succession shall be a breach of this
Agreement.  As used in this Agreement, references to “Reis,” “Reis Services” or
the “Company” shall extend to any successor to its or their business and/or
assets as aforesaid which assumes and agrees to perform this Agreement,
expressly, by operation of law, or otherwise.  Furthermore, each of Reis, Reis
Services, and any successor(s) to its or their business and/or assets are
jointly and severally liable for all obligations under this Agreement and the
applicable portions of the Employment Agreement.
 
(c) The Employee may assign his right to receive any payments due to him under
this Agreement or the applicable portions of the Employment Agreement to an
entity owned or controlled by the Employee and/or any member(s) of his family.
 
11. Notices:  All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when delivered to the Party as
specified in the Employment Agreement.
 
Exhibit A
 
5

--------------------------------------------------------------------------------

 
 
12. Governing Law:  This Agreement shall be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to the Employee in his capacity as an employee, officer, director and/or
manager of the Company shall be governed by Maryland law).  The Parties agree
that the state and federal courts located in the County and State of New York
shall have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the Parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.
 
13. The Employee’s Representations:  The Employee represents and acknowledges
that: (a) he has carefully read this Agreement and understands its terms; (b) he
has had at least 21 days to consider this Agreement prior to signing it; (c) the
Company has advised the Employee to consult with an attorney of his choosing,
and the Employee has done so to the extent he desired; and (d) the consideration
provided in this Agreement is sufficient to support the releases in this
Agreement and includes sufficient additional consideration for the Employee’s
release under the ADEA.
 
14. Expenses:  This Agreement and all contests and disputes arising under or in
connection with this Agreement shall be conclusively deemed to be in connection
with, arising under, and otherwise sufficiently related to the Employment
Agreement, such that the Employee shall be entitled to reimbursement from the
Company in the manner described in Section 15(b) of the Employment Agreement for
any contest or dispute arising under or in connection with this Agreement.
 
15. Claims Not Released; No Restriction:  Notwithstanding anything herein to the
contrary, nothing in this Agreement purports to or shall (a) release or
discharge any Company Claim or Employee Claim that may not be released or
discharged by law, (b) release or discharge any of the Employee’s claims or
causes of action that arose in connection with the Employee’s role as a
director, manager and/or shareholder of the Company or any subsidiaries or
affiliates of the Company, (c) restrict the Employee in any manner or to any
degree in his capacity or in connection in any respect with his role as a
director, manager and/or shareholder of the Company or any subsidiary or
affiliate of the Company or (d) release or discharge any Company Claim that
arose in connection with the Employee’s role as a director, manager and/or
shareholder of the Company or any subsidiaries or affiliates of the Company, to
the extent that (i) the Employee brings a claim against the Company in respect
of the Employee’s role as a director, manager and/or shareholder of the Company
or any subsidiaries or affiliates of the Company (a “Non-Employee Claim”), and
(ii) such Company Claim is raised as a direct counterclaim, defense or offset to
such Non-Employee Claim.
 
[signature page to follow]
 
Exhibit A
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto evidence their agreement by their
signatures.
 

  REIS, INC.              By:         Name:         Title:         Date:    

 
 

  REIS SERVICES, LLC              By:         Name:         Title:              
    Date:    

 
 

        William Sander     Date:  

 
 
Exhibit A
 
7

--------------------------------------------------------------------------------

 



